    Case: 1:13-cv-00047-WAL-GWC Document #: 38 Filed: 04/09/21 Page 1 of 2




                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


                                          )
ELISTON F. GEORGE,                        )
                                          )
                    Plaintiff,            )
                                          )
                    v.                    )                  Civil Case No. 2013-0047
                                          )
RICK MULLGRAV, Director of the Virgin     )
Islands Bureau of Corrections; and        )
SHELLY DEWESE,                            )
                                          )
                    Defendants.           )
__________________________________________)

Appearances:
Eliston George
Oakwood, VA
       Plaintiff Pro Se

Erika Marie Scott, Esq.
St. Croix, U.S.V.I.
        For Defendants

                                                ORDER

       UPON CONSIDERATION of Magistrate Judge George W. Cannon, Jr.’s Amended

Report and Recommendation (“R&R”) (Dkt. No. 32), Plaintiff Eliston F. George’s (“Plaintiff”)

Objection to the R&R (Dkt. No. 35), the Memorandum Opinion filed contemporaneously

herewith, and the entire record, it is hereby

       ORDERED that the Magistrate Judge’s R&R (Dkt. No. 32) is adopted except for the

recommendation to dismiss Plaintiff’s claim for punitive damages against Defendants Dewese and

Mullgrav in their individual capacities; and it is further

       ORDERED that Plaintiff’s Motion for Summary Judgment (Dkt. No. 13) is DENIED and

treated as a Response to Defendants’ Motion to Dismiss (Dkt. 25); and it is further
    Case: 1:13-cv-00047-WAL-GWC Document #: 38 Filed: 04/09/21 Page 2 of 2




        ORDERED that Plaintiff’s Motion for a Preliminary Injunction (Dkt. No. 14) is DENIED;

and it is further

        ORDERED that Plaintiff’s Motion for Default Judgment (Dkt. No. 24) is DENIED; and

it is further

        ORDERED that Defendant Dewese’s Motion to Dismiss (Dkt. No. 9) is DENIED AS

MOOT in light of the filing of Plaintiff’s “Supplemental Pleading” (Dkt. No. 15); and it is further

        ORDERED that Defendants’ “Motion to Dismiss for Failure to State a Claim” (Dkt. No.

25) is GRANTED IN PART AND DENIED IN PART—dismissing all claims except the Access

to Court Claims against Dewese in her individual capacity; the Compact Clause Claim against

Mullgrav in his official and individual capacities; and the request for punitive damages against

these Defendants in their individual capacities—as set out in the accompanying Memorandum

Opinion; and it is further

        ORDERED that Plaintiff shall have up to and including 45 days from the date of his receipt

of this Order in which to make service of his Complaint and Supplemental Pleading on the

Governor of the Virgin Islands as required by Fed. R. Civ. P. 4(j)(2).

        SO ORDERED.

Date: April 9, 2021                                  ________/s/_______
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                                2
